Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 12-16 directed to non-elected without traverse.  Accordingly, claims 12-16 have been cancelled.
All species recited in claim 20 and hereby rejoined with the elected species.
Examiner’s Amendment to claims:
Cancel claims 12-16.

The following is an examiner’s statement of reasons for allowance: 
Claims 17-21 are directed to a method for purifying Factor VII and activated Factor VII from a cryoprecipitate-poor plasma-derived fraction, consisting of the following steps: 
(a) applying the cryoprecipitate-poor plasma-derived fraction to a first weak anion exchange resin column; 
(b) adsorbing Factor VII and activated Factor VII to a first weak anion exchange resin column and recovering a non-adsorbed fraction; 
(c) adsorbing Factor VII and activated Factor VII which remains in the non-adsorbed fraction in step (b to a second strong anion exchange resin column;

Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 17-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656